Oldham, J., delivered the opinion of the court. The question raised by the record in this case, we conceive to be determined by Graham vs. Adams, 5 Ark. Rep. 261, in which it was held that a bond payable “ in good current money of this State,” was payable in the current coin 'of the United States. The terms “currency of this Stale,” “current hank-paper of this Sl/zte,” and all other such terms, which clearly mean bank notes, are distinguishable from, and cannot be confounded with the term employed in the note sued upon in this case. This note is payable in Arkansas money, which cannot and does not mean Arkansas bank paper, for such bank paper is not money ; but means current coin of the United States. In Hawkins vs. Watkins, 5 Ark. Rep. 481, the term Arkansas money was limited, qualified and defined by the words “ of the Fayetteville branch” and was construed to mean Arkansas paper of th'e Fayetteville branch. This note is clearly an instrument for the payment of money, and it has been so decided in Tennessee upon a note payable in “ Tennessee money,” Searcy vs. Vance, Mar. & Yer. Rep. 225. The judgment of the circuit court in sustaining the demurrer to the petition, was therefore erroneous and must be reversed.